Citation Nr: 0819934	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  06-17 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for bipolar disorder.



REPRESENTATION

Veteran represented by:	Theodore C. Jarvi, Attorney at 
Law



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
February 1979 to December 1990.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in November 2005 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In November 2007, more than 90 days after the veteran's file 
was transferred to the Board in August 2006, the veteran's 
representative submitted additional evidence without a waiver 
of the right to have the evidence initially considered by 
agency of original jurisdiction.  Since the evidence was 
received more than 90 days after the transfer of the record 
to the Board, the evidence is referred to the RO without 
action by the Board.  38 C.F.R. § 20.1304.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  

REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
38 C.F.R. § 3.159 (c), VA will make reasonable efforts to 
help a claimant obtain evidence to substantiate the claim, 
and such assistance applies to a claimant attempting to 
reopen a finally decided claim.  

The veteran contends that his currently diagnosed bipolar 
disorder had onset during service.  

The service medical records contain no complaint, history, or 
finding attributable to  a mental health disability.  The 
veteran's discharge (DD Form 214) shows that character of 
discharge was General for misconduct commission of a serious 
offense.  

The veteran contends that he received psychiatric treatment 
in service.  He specifically has claimed treatment at Clark 
Air Force Base (AFB) Hospital in 1982, Diego Garcia Naval 
Base, the U. S. Naval Hospital at Yokosuka, Japan, and Sasebo 
Japan Naval Clinic between 1983 and 1984, and at the Balboa 
Naval Medical Center.  The veteran's attorney requests that 
the RO obtain the records identified by the veteran.

The veteran's attorney also requests that VA obtain the 
veteran's personnel records.

The evidence of record shows that the veteran has received 
disability benefits from the Social Security Administration 
(SSA).  The SSA records are not in the claims file.  
Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992). 

As for the application to reopen the claim of service 
connection for bipolar disorder, no document satisfies the 
VCAA notice requirements.

In light of the above, under the duty to assist, further 
evidentiary development is needed.  Accordingly, the case is 
REMANDED for the following action:

1. Ensure VCAA notice in compliance with 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006) and Kent v. Nicholson, 20 Vet. App. 
1 (2006) (new and material evidence needed 
to reopen the claim of service connection 
for bipolar disorder, as well as, the 
evidence to establish the underlying 
claim).

2. Obtain the records of the Social 
Security Administration.

3. Request in-patient records, including 
records of psychiatric hospitalization, 
from Clark AFB Hospital for 1982, any 
psychiatric treatment reports from a 
medical facility at the Diego Garcia Naval 
Base, the Yokosuka 


NAVSTA Hospital, and the Sasebo, Japan 
Naval Clinic between 1983 and 1984, and at 
the Balboa Naval Medical Center.  

If the records do not exist or further 
efforts to obtain the records would be 
futile provide the veteran notice in 
accordance with 38 C.F.R. § 3.159(e).

4. Obtain the veteran's service personnel 
records.

5. After the above development, adjudicate 
the application to reopen the claim, 
considering whether any additional 
evidence is new and material evidence 
under 38 C.F.R. § 3.156.  If the benefit 
sought is denied, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


